IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-30183
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


JULIUS WARNER MARACALIN,
also known as Big Warner,
                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 95-CR-4-B-M1
                       - - - - - - - - - -

                         October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     We affirmed Julius Warner Maracalin’s conviction and

sentence for conspiracy to possess with intent to distribute

cocaine base and distribution of cocaine base but vacated the

portion of the judgment imposing a fine for further findings as

to Maracalin’s ability to pay.   On remand, the district court

issued a written ruling setting forth reasons for its imposition

of the $100,000 fine.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-30183
                               - 2 -



      Maracalin, through counsel, argues on appeal that the

district court plainly erred in reimposing the fine when the

evidence indicates that he would have no money with which to pay

it.   Marcalin has filed a pro se motion to dismiss his appointed

appellate counsel and to substitute a new counsel for appeal.

The motion is DENIED.

      Our review of the record and the arguments and authorities

convinces us that the fine should be affirmed.   Although

Maracalin complains that the district court did not rely on “more

specific or supportive information than was [previously]

available,” he fails to show that the court plainly erred in

reimposing the $100,000 fine after making additional specific

findings regarding Maracalin’s ability to pay.     See United States

v. Landerman, 167 F.3d 895, 899 (5th Cir. 1999).

      AFFIRMED. MOTION DENIED.